Citation Nr: 0901923	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as depression with anxiety and panic 
attacks. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1987 to March 1990, 
August 21, 1990 to August 28, 1990, September 18, 1990 to 
September 30, 1990, October 1, 1990 to October 21, 1990, 
April 1, 1991 to April 5, 1991, September 1, 2002 to 
September 7, 2002, October 16, 2002 to October 29, 2002, 
November 29, 2002 to November 30, 2002, and from March 17, 
2003 to October 30, 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

A veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

The record shows that on October 12, 1990 (active duty), the 
veteran was noted to have anxiety when he was assessed with 
possible early gastroenteritis attributed to rotation that 
morning.  On March 27, 1998 (non-active duty), he was noted 
to have moderate anxiety tension from "perfectionistic 
tendencies."  Thereafter, the record is replete with reports 
noting the veteran's various complaints of and treatment for 
psychiatric disabilities (e.g. depression and anxiety).  Of 
significance is a September 14, 2003 Line of Duty 
Determination report which noted that the veteran's symptoms 
were aggravated by the death of his mother-in-law upon return 
from deployment.  In reports dated in January 2005 and 
February 2005, the USAF Physical Evaluation Board determined 
that the veteran's depressive disorder associated with cued 
panic disorder existed prior to service (as it began after 
his bypass procedure in March 2001), was not the proximate 
result of active duty, and was not permanently aggravated due 
to military service.  In so noting, the USAF Physical 
Evaluation Board referred to the March 1998 record noting 
anxiety from perfectionistic tendencies and the veteran's 
contentions that his disability began in April 2003 which was 
exacerbated when he returned from deployment.  On remand, the 
veteran should be afforded an examination to determine 
whether any current psychiatric disability, claimed as 
depression with anxiety and panic attacks, was incurred in 
active duty or if any pre-existing disability was permanently 
aggravated therein. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability, claimed as depression with 
anxiety and panic attacks.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

For any psychiatric disability, claimed 
as depression with anxiety and panic 
attacks, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that it 
is related to service.   

The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that a 
psychiatric disability, claimed as 
depression with anxiety and panic 
attacks, (1) pre-existed service and 
(2) if so, when it had its onset, and 
(3) if there is a 50 percent 
probability or greater that such a 
disability increased in severity during 
service.  

The rationale for all opinions 
expressed must also be provided.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




